M.H. Lashorn, as treasurer of the Co-ordinate Bodies of the Ancient and Accepted Scottish Rite of Freemasonry, of Livingston, Orient of Montana, sought to compel the allowance of his claim for the amount the lodge had on deposit at the time the defendant bank became insolvent, as a preferred claim. Issue was joined, and a trial thereon had, resulting in a judgment in favor of the defendants, from which judgment plaintiff has appealed.
The facts adduced on the trial are identical with those in the the case of W.H. Pethybridge, as guardian, against these defendants (ante, p. 173, 243 P. 569), except as to the capacity of plaintiff, and that the original deposits were on time, and for which certificates of deposit were issued, and that in this case there is no intimation that plaintiff did not have authority from the lodge for all that he did, or that any one of his acts was in violation of rule or regulation of the lodge or of any law of the state of Montana.
It affirmatively appears from the record that, at the time the deposits were made, there was no agreement or understanding between plaintiff and the bank that the deposits should constitute special deposits.
1. Deposits of funds for a specified time, and for which[1]  certificates of deposit are issued, constitute general deposits, and, "the bank becoming insolvent, the depositor must be remitted to the position of a general creditor." (2 Michie on Banks  Banking, sec. 152.)
2. Counsel for plaintiff contends that, as the funds deposited[2]  by plaintiff were trust funds in his hands, their deposit in a bank having notice of this fact constituted a special deposit, and whether the deposit was rightfully or *Page 186 
wrongfully made, the funds may be followed into the hands of the defendant receiver. As pointed out in the Pethybridge Case
above, this contention is untenable, and, on the authority of that case, the judgment herein must be affirmed.
Judgment affirmed.
Affirmed.
MR. CHIEF JUSTICE CALLAWAY and ASSOCIATE JUSTICES HOLLOWAY, GALEN and STARK concur.